DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a preheat assisted injection/compression molding system, classified in B29C 33/02.
II. Claims 12-17, drawn to a method of producing thin wall, high fiber content, high flex modulus thermoplastic composites, classified in B29C 45/561.
Inventions ll and l are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process, i.e., the apparatus of invention l can be used to practice fully closing and injecting a molten resin into the mold.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification.
the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
the invention require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Steven Bronczyk (Reg. No. 74,532) on 12/14/2021 a provisional election was made to prosecute the invention of Group ll, claims 12-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/28/2020 has been considered by the examiner.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “66” mentioned in Pa [0026].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 15 and 17 are objected to because of the following informalities:  Applicant has been advised to replace “the step of heating” in each line 1 with –the step of preheating – for the consistency of the claimed language.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “thin wall”, “high fiber content”, “high flex modulus” in line 1, and “high temperature” in line 2 in claim 12 are relative terms which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The remaining dependent claims 13-17 are also rejected under 112 (b) because they depend from, and thus include all the limitations of rejected claim 12.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2016/0107357) in view of Malofsky et al. (US 4,747,129) and Howland et al. (US 2018/0029315).

With respect to claim 12, Lin teaches a method of producing thin wall resin molding object at high temperature (“a molding method”, Pa [0012]) with a preheat assisted injection/compression molding system (“a molding system 100”, Pa [0031] and Fig. 1) having a press (“a transmission device 800”), an injection mold (“a forming mold 300”) operably coupled to the press and including a first mold portion having a first inner mold surface, and a second mold portion with a second inner mold surface (“the 
opening the injection mold (“In step 801, separating a first molding part and a second molding part.”, Pa [0057]);
preheating at least one of the first and second inner mold surfaces to a predetermined temperature with the mold surface pre-heating system (“In step 802, inserting a high frequency induction heater into a gap between the first molding part and the second molding part and heating inner surface(s) of the first molding part or/and the second molding part.”, Pa [0057]);
closing the mold and injecting molten, free flowing resin into the injection mold; and closing the mold to on-stops condition to form an injection compression molded part (“In step 803, closing the first molding part and the second molding part and co-define a forming cavity between the first molding part and the second molding part. In step 804, injecting a plastic material into the forming cavity to allow a molding object to be formed in the forming cavity.”, Pa [0057]).
Even though Lin is silent to compression molding system in the embodiment, Lin further teaches that the traditional plastic injection molding process comprises after closing the mold and injecting the molten resin, pressure is held by the injection molding 

Lin is silent to a method of producing high fiber content, high flex modulus thermoplastic composites and partially closing the mold and injecting the resin into the mold.
Malofsky relates to child and infant enclosure structures and teaches that an enclosing frame of the structure comprises solid composite sections made of lightweight, high modulus fiber-reinforced plastic matrix composite solid members and wherein said plastic matrix is a thermoplastic resin with a minimum modulus of 250,000 psi; a minimum tensile strength of 6,000 psi; and a glass transition temperature of at least 50° C. and wherein said high modulus fiber reinforcement is selected from the group consisting of carbon fibers, aramid fibers, glass fibers, polyolefin fibers, boron fibers, and mixtures thereof (Co 2 li 56-67). Malofsky further teaches that the ratio of high modulus fibers to plastic resin mixture is preferably from 40:60 to 60:40 by volume (Co 3 li 45-48) and the high modulus fibers and plastic resin matrix or binder combined to form composites by injection molding (Co 4 li 13-15 and 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lin with the teachings of Malofsky such that the one would substitute Malofsky’s material including the thermoplastic resin and the fibers for Lin’s plastic material for the purpose of producing high fiber content, high modulus fiber-
Further, in the same field of endeavor, a process for manufacturing a fiber reinforced composite article, Howland teaches that in high-pressure compression resin transfer molding (HP-CRTM), the resin is injected into a partially open mold cavity (also known as gap RTM, where the gap is of the order 0.1 to 2 mm). A partially open mold increases permeability of the fibre stack and thus reduces injection time (Pa [0010]) in the background section. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lin and Malofsky with the teachings of Howland such that the one would perform injecting the resin into a partially open mold cavity (i.e., partially closed mold cavity) in order to increase permeability of the fibre stack and thus reduce injection time.

With respect to claim 13, Lin as applied to claim 12 above further teaches cooling the compression molded part with the cooling system (“In step 805, providing cold air to directly blow surfaces of the molding object and surfaces of the mold core when the molding object in the forming cavity just transforms into solid state.”, Pa [0057] and “the cold air provider 200 to provide cold air”, Pa [0059]).


With respect to claim 14, Lin as applied to claim 13 above further teaches that the step of cooling the compression molded part comprises supplying high pressure 

With respect to claim 15, Lin as applied to claim 12 above further teaches that the step of heating at least one of the first and second inner mold surfaces comprises utilizing an induction heating coil to heat at least one of the first and second inner mold surfaces to a predetermined temperature (“the high frequency induction heater 710 is brought between the first molding part 310 and the second molding part 340 so that the high frequency machine 700 drives the high frequency induction heater 710 to preheat inner surface(s) of the first molding part 310 or/and the second molding part 340.”, Pa [0054]).

With respect to claim 16, Lin as applied to claim 15 above further teaches selectively locating the induction coil into the injection mold for heating (“before the first molding part 310 and the second molding part 340 are closed, the high frequency induction heater 710 is brought between the first molding part 310 and the second molding part 340 so that the high frequency machine 700 drives the high frequency induction heater 710 to preheat inner surface(s) of the first molding part 310 or/and the second molding part 340.”, Pa [0054]), and selectively removing the induction coil from the injection mold when at least one of the first and second inner mold surfaces reaches the predetermined temperature (“For example, a temperature of the inner surface(s) of the mold core(s) can rise up to 120° C. “, Pa [0055], and inherently the high frequency .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2016/0107357) in view of Malofsky et al. (US 4,747,129) and Howland et al. (US 2018/0029315) as applied to claim 12 above, and further in view of Ando et al. (US 5,965,080) .

With respect to claim 17, Lin as applied to claim 12 above teaches that the step of heating at least one of the first and second inner mold surfaces comprises utilizing a high frequency induction heater 710 to heat at least one of the first and second inner mold surfaces to a predetermined temperature (Pa [0054] and [0055]), but is silent to utilizing a gas fired preheater to heat at least one of the first and second inner mold surfaces to a predetermined temperature.
In the same field of endeavor, injection molding, Ando teaches adjustment of the temperature of the metal mold, prior to molding, using an electric heater installed in the metal mold, or directly heating the metal mold externally using a gas burner, or using IH (induction heating) to heat the metal mold, etc. (Co 9 li 25-30). That it, Ando teaches that directly heating using a gas burner and induction heating are substitutable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lin with the teachings of Ando such that the one would substitute the gas burner for Lin’s high frequency machine 700 and a high 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/YUNJU KIM/Examiner, Art Unit 1742